DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 09/27/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
This action is made non-final due to the new grounds of rejection provided herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is indefinite as it is unclear if “the material” refers to the coating in general or a specific layer in the coating or to the cemented carbide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dumpala et al.  (Growth and Charaterization…..composite diamond coating on WC-Co substrates), herein Dumpala, in view of Yao et al. (Effect of Boron Concentration…Cermented Carbide Tools), herein Yao.

In regards to claim 1, Dumpala teaches a coating architecture for coating WC-Co substrates [Abstract].  The coating comprises three layers, the bottom layer is a microcrystalline diamond, MCD,  layer followed by a transition layer and a surface nanocrystalline diamond, NCD, layer [Abstract, Fig. 1].  The NCD layer is free of boron [Pgs. 127-133].  The substrate is a WC-Co with 6% Co and the surface is etched to reduce the surface cobalt using Murakami's reagent for 10 min using ultrasonic agitation followed by cobalt etching for 10 s with Caro's acid [Pg. 128-Sec 2.1].  This method and the substrate are substantially similar to that of the claimed method and etch times set forth in the Instant Specification, thus the surface centration of the etched surface layer is expected to be within the claimed range, See In re Best.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

Dumpala does not teach that the MCD layer is doped with boron at 0.2-0.25%.
Yao teaches diamond films with enhanced adhesion to WC-Co cemented carbide tools [Abstract].  
Yao expressly teaches that the adhesion is best when 0.3% B is doped into the diamond film [Abstract, Pg. 141].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have doped the MCD layer of Dumpala at the level taught by Yao.  One would have been motivated to do so based on the increased adhesion of the layer to the WC-Co substrate.  Further, it would have been the use of a known technique to improve similar products in the same way.
It is noted that modified Dumpala is that modified Dumpala through Yao disclose the use of 0.3% boron, while the present claims require 0.2-0.25% boron.
  	It is apparent, however, that the instantly claimed amount of boron and that taught by modified Dumpala are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
                In light of the case law cited above and given that there is only a “slight” difference between the amount of boron disclosed by modified Dumpala and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of boron, it therefore would have been obvious to one of ordinary skill in the art that the amount of boron disclosed in the present claims is but an obvious variant of the amounts disclosed in modified Dumpala, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Both Yao [Abstract] and Dumpala [Pg. 128- Section 2.2]  teach that the layers are formed via Hot filament chemical vapor deposition (HFCVD).  Dumpala teaches the transition layer is a continuous transition from the MCD to the NCD achieved by linear transition in process parameters [Pg. 128 Sec-2.2].  Thus, for modified Dumpala this would result in a transition layer having a boron concentration gradient that gradually decreases away from the MCD layer until none is present near the NCD layer.  This would be obvious to one of ordinary skill in the art as the B is used to improve the adhesion of the MCD to the substrate and thus unnecessary farther away from the substrate.  Additionally, Dumpala teaches that the transition layer is to ensure that there are no sharp interfaces between the diamond coatings which would be more susceptible to debonding [Pg. 132].  Thus, a transition including the B content gradually decreasing away from the MCD layer in the transition layer is a way to ensure no shar interfaces are created.
	It is noted that Dumpala is drawn to a coating for WC-Co substrates without identifying the intended use of the substrate as a cutting tool.  
	  However, the recitation in the claims that the film is “for forming a highly adhesive surface coating on a cemented carbide (WC-Co) cutting tool material” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
         It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that modified Dumpala discloses the film as presently claimed, it is clear that the film of Dumpala would be capable of performing the intended use, i.e. for forming a highly adhesive surface coating on a cemented carbide (WC-Co) cutting tool material, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

	In regards to claim 2, Dumpala teaches the coating thickness is approximately 10 microns [Pg. 132].  This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 3, Dumpala teaches the MCD layer is approximately 4.3 microns thick.

In regards to claim 6, Dumpala teaches a coating architecture for coating WC-Co substrates [Abstract].  The coating comprises three layers, the bottom layer is a microcrystalline diamond, MCD,  layer followed by a transition layer and a surface nanocrystalline diamond, NCD, layer [Abstract, Fig. 1].  The NCD layer is free of boron [Pgs. 127-133].  The substrate is a WC-Co with 6% Co and the surface is etched to reduce the surface cobalt using Murakami's reagent for 10 min using ultrasonic agitation followed by cobalt etching for 10 s with Caro's acid [Pg. 128-Sec 2.1].  This method and the substrate are substantially similar to that of the claimed method and etch times set forth in the Instant Specification, thus the surface centration of the etched surface layer is expected to be within the claimed range, See In re Best.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

Dumpala does not teach that the MCD layer is doped with boron at 0.2-0.25%.
Yao teaches diamond films with enhanced adhesion to WC-Co cemented carbide tools [Abstract].  
Yao expressly teaches that the adhesion is best when 0.3% B is doped into the diamond film [Abstract, Pg. 141].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have doped the MCD layer of Dumpala at the level taught by Yao.  One would have been motivated to do so based on the increased adhesion of the layer to the WC-Co substrate.  Further, it would have been the use of a known technique to improve similar products in the same way.
It is noted that modified Dumpala is that modified Dumpala through Yao disclose the use of 0.3% boron, while the present claims require 0.2-0.25% boron.
  	It is apparent, however, that the instantly claimed amount of boron and that taught by modified Dumpala are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
                In light of the case law cited above and given that there is only a “slight” difference between the amount of boron disclosed by modified Dumpala and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of boron, it therefore would have been obvious to one of ordinary skill in the art that the amount of boron disclosed in the present claims is but an obvious variant of the amounts disclosed in modified Dumpala, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Both Yao [Abstract] and Dumpala [Pg. 128- Section 2.2]  teach that the layers are formed via Hot filament chemical vapor deposition (HFCVD).  Dumpala teaches the transition layer is a continuous transition from the MCD to the NCD achieved by linear transition in process parameters [Pg. 128 Sec-2.2].  Thus, for modified Dumpala this would result in a transition layer having a boron concentration gradient that gradually decreases away from the MCD layer until none is present near the NCD layer.  This would be obvious to one of ordinary skill in the art as the B is used to improve the adhesion of the MCD to the substrate and thus unnecessary farther away from the substrate.  Additionally, Dumpala teaches that the transition layer is to ensure that there are no sharp interfaces between the diamond coatings which would be more susceptible to debonding [Pg. 132].  Thus, a transition including the B content gradually decreasing away from the MCD layer in the transition layer is a way to ensure no shar interfaces are created.
It is noted that Dumpala is drawn to WC-Co substrates in general.  However, Yao teaches that a common use for WC-Co substrates is as cutting tools.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the coating of modified Dumpala to WC-Co based cutting tools.  One would have been motivated to do so by the increased adhesion and wear resistance afforded by the coating.  Additionally, it would have been the use of a known technique (i.e. coating) to improve similar WC-Co products in the same way.
 
	In regards to claim 7, Dumpala teaches NCD top layer has grains sizes of 10 to 100 nm [Pg. 127].  This overlaps the claimed range. 

In regards to claim 8, Dumpala teaches MCD bottom layer has grain sizes in the range from 0.5-1 microns [Pg. 129, Section-3.1].  

In regards to claim 9, Dumpala teaches the transition layer is a continuous transition from the MCD to the NCD achieved by linear transition in process parameters [Pg. 128 Sec-2.2].  Thus, the grain size of the transitional will go from the NCD range to the MCD range or 10-1000 nm [Pg. 127, Pg. 129, Section-3.1].  This overlaps the claimed range.

In regards to claim 10, Dumpala does not explicitly teach the surface roughness of the NCD layer.  However, Dumpala teaches the layer is substantially similar to the  claimed layer with overlapping grain size and made by a substantially similar method HFCVD.  Thus, the surface roughness of the NCD layer is expected to be substantially similar to the claimed range, See In re Best.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784